 



Exhibit 10.45

FIRST AMENDMENT TO
FOREST CITY ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN FOR EXECUTIVES

     This First Amendment to Forest City Enterprises, Inc. Deferred Compensation
Plan for Executives (the “First Amendment”) is effective as of this 1st day of
October, 1999, by Forest City Enterprises, Inc. (the “Company”).

WITNESSETH

     WHEREAS, the Company established the Forest City Enterprises, Inc. Deferred
Compensation Plan for Executives (the “Compensation Plan”) effective as of
January 1, 1999; and

     WHEREAS, the Company desires to amend the Compensation Plan as hereinafter
set forth.

     NOW, THEREFORE, the Compensation Plan is amended as follows:

     1. Article I, Section 10, Page 3 of the Compensation Plan is hereby amended
by deleting the word “an” in the first line and inserting the words “a full-time
or part-time”, so that the definition of “Eligible Employee” is revised to mean
“...a full-time or part-time employee of the Company (or a Subsidiary that has
adopted the Plan)...”

     2. Article II, Section 2, Page 4 of the Compensation Plan is hereby amended
by adding the following sentence at the end thereof:

     Any Participant receiving the Committee’s written authorization pursuant to
Section 3 of this Article II to defer all or a part of his or her Base Salary or
Incentive Compensation to a date after the Participant’s retirement date, or to
a date prior to the Participant’s retirement date, must deliver an Election
Agreement to the Committee at least two (2) years in advance of the date the
Participant elects to have the benefit payments commence under the terms of
Section 5 of this Article II.

     3. Article II, Section 3, Page 5 of the Compensation Plan is hereby amended
by deleting the last sentence of this Section. The following revised sentence
shall be inserted:

Unless the Committee permits (by written authorization) a Participant to elect a
deferral period ending earlier or later than the Termination of Employment Date
described hereafter, the applicable percentage(s) or dollar amount(s) of Base
Salary or Incentive Compensation shall be deferred until the date the
Participant ceases to be an employee by death, retirement or Disability or
otherwise ceases employment (the “Termination of Employment Date”).

1



--------------------------------------------------------------------------------



 



     This Section 3 of Article II, Page 5 of the Compensation Plan is further
amended by adding the following at the end thereof:

Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
(by written authorization) a Participant to defer the applicable percentage(s)
or dollar amount(s) of Base Salary or Incentive Compensation (a) to a date after
the Participant’s retirement date, or (b) to a date that precedes the
Participant’s stated retirement date and that is at least two (2) years after
the date of the election, provided the Participant shall timely file an Election
Agreement in accordance with Article II, Section 2. The Committee may, in its
sole discretion, permit (by written authorization) a Participant to modify or
revoke any such election at any time and from time to time by the filing of a
later written election with the Committee, provided, however, that any election
made less than one year prior to the Participant’s Termination of Employment
Date, or less than two years prior to the date the Participant elects to have
the benefit payments commence, shall not be valid, and in such case, payment
shall be made in accordance with the latest valid election of the Participant.

     4. Article V, Section 3, Subparagraph (a), Page 8 of the Compensation Plan
is hereby amended by inserting a comma after the words “irrevocable trust”, and
adding the following language, “substantially in the form of the Rabbi Trust
attached hereto as Exhibit C.”

     5. The Compensation Plan is hereby amended by adding a form of a Rabbi
Trust Agreement (substantially is the form attached hereto as Exhibit C).

     6. Except as expressly amended and modified herein, the provisions of the
Compensation Plan shall remain in full force and effect.

     7. Except to the extent preempted by federal law, this First Amendment
shall be governed by and construed in accordance with the laws of the State of
Ohio.

     EXECUTED at Cleveland, Ohio on October 1, 1999.

                Forest City Enterprises, Inc.



  By:    

       

  Name:
Title:   Thomas G. Smith
Chief Financial Officer, Senior Vice
President and Secretary

2